DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. JP2016-064017 filed in Japan on 28 March 2016 has been received.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “…(c) 5 to 25 wt % of poly(methylpentene) or a copolymer comprising methylpentene with ethylene or an α-olefin and having a melting point (Tm) of 180° C. or lower as measured by the differential scanning calorimetry (DSC).” This language is ambiguous since it can be interpreted as describing:

an α-olefin and …”
or 
“… a copolymer comprising methylpentene with (ethylene or an α-olefin) …” 
Examiner suggests to revise this phrase to clarify that ethylene and α-olefin are alternative components that are combined with the methylpentene. 
Claims 2-8 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita; Hayato et al. (US 20170253709 A1) in view of Takeuchi; Motokazu et al. (US 5264488 A).
Regarding claim 1, Kurita discloses a composition for a medical storage container (¶ [0001], a thermoplastic elastomer composition and a molded product obtained therefrom; ¶ [0115], films and sheets, such as infusion bags, medical containers; ¶ [0010], (1) A thermoplastic elastomer composition … which comprises 35 to 65 parts by weight of an olefin-based thermoplastic elastomer (A) … and 65 to 35 parts by weight of a styrene-based thermoplastic elastomer (B) …(with the total amount of components (A) and (B) being for 100 parts by weight)), the composition comprising: 
(a) 30 to 40 wt % of a block copolymer prepared by hydrogenation of a block copolymer comprising a polymer block A comprising at least two vinyl aromatic compounds and a polymer block B comprising at least one conjugated diene (¶ [0010], 65 to 35 parts by weight of a styrene-based thermoplastic elastomer (B); ¶ [0051], specific examples of styrene-based thermoplastic elastomer (B) … include styrene-isoprene block copolymers, … hydrogenated products of styrene-isoprene-styrene block copolymers (SEPS …), styrene-butadiene copolymers, and hydrogenated products of styrene-butadiene block copolymers (SEBS …));
(b) an amount of polyethylene (¶ [0073], in addition to the olefin-based thermoplastic elastomer (A), the styrene-based thermoplastic elastomer (B), and the foaming agent (C), the thermoplastic elastomer composition according to the present 
(c) an amount of poly(methylpentene) or a copolymer comprising methylpentene with ethylene or an α-olefin (¶ [0010], 35 to 65 parts by weight of an olefin-based thermoplastic elastomer (A); ¶ [0018], specific examples of the above mentioned α-olefin include ethylene … 3-methyl-1-pentene, 4-methyl-1-pentene); and 
having a melting point (Tm) of 180° C. or lower (¶ [0069], it is preferable that the temperature of the thermoplastic elastomer composition be adjusted so that it is within the range from 110° C. to 250° C. at the time of extrusion; ¶ [0070], the mold temperature is preferably from 110° C. to 250° C; ¶ [0071], At the time of injection, the resin temperature is preferably 110° C. to 250° C).
Kurita teaches the invention substantially as claimed by Applicant but does not explicitly disclose a platelet storage container. Kurita also lacks weight ranges of (b) 35 to 65 wt % of polyethylene and (c) 5 to 25 wt % of poly(methylpentene) or a related copolymer, and is silent whether the melting point (Tm) of 180° C. or lower is measured by differential scanning calorimetry. Takeuchi discloses medical devices such as blood bags (col. 1, lines 5-9; col. 1, lines 34-38), comprising:
(a) a block copolymer (col. 10, lines 34-51, SBS … SEBS … SEPS); and 
 (c) 5 to 25 wt % of poly(methylpentene) or a copolymer comprising methylpentene with ethylene or an α-olefin (col. 1, lines 40-45, a composition comprising (I) 10 to 50% by weight of a polyolefin resin; col. 2, lines 29-37, preferable polyolefin resins (component (I)) are polyethylene, polypropylene, and poly-4-methyl-1-pentene). 
Takeuchi formulates a polymer blend to construct a flexible blood bag (col. 1, lines 34-38; col. 8, lines 60-65). One would be motivated to modify Kurita by lowering the amount of poly(methylpentene) as taught by Takeuchi to make the polymer blend more pliable and better suited for extruding into a film for a medical container, since Kurita calls for making an infusion bag (¶ [0115]). By lowering the amount of poly (methylpentene), the relative amount of polyethylene will also increase. Therefore, it would have been obvious to modify Kurita with the reduced amount of poly (methylpentene) of Takeuchi in order to make the composition more flexible when constructing an infusion or blood storage bag. 
Regarding the limitation of (c) poly(methylpentene) or a copolymer … having a melting point (Tm) of 180° C. or lower as measured by DSC, Kurita calls for an overall melting point of between 110° C. to 250° C. (¶ [0069]- [0071]). Therefore, the melting point can be assumed to be within this range. Alternatively, it would have been obvious to provide a melting point of less than 180° C., in order to make the composition compatible with standard extrusion or molding equipment. 

Regarding claims 2, 4 and 5, Kurita discloses a sheet capable of making a platelet storage container, the sheet obtained by shaping the composition according to claim 1; or a container capable of storing platelets obtained by forming the sheet for a platelet storage container according to claim 2 into a bag or a bottle (¶ [0115], films and sheets, such as infusion bags, medical containers … beverage bottles). 
Regarding claims 3 and 8, Kurita is silent regarding a thickness of the sheet. Takeuchi discloses a sheet for a platelet storage container wherein a thickness of the sheet is 150 to 400 μm (col. 10, lines 58-68, EXAMPLES 1 to 13 AND CONTROLS 1 to 7, A sheet 0.4 mm in thickness was produced, col. 13, lines 23-29, EXAMPLE 14 AND CONTROL 8, test bags … in a thickness of 200 microns and a sheet obtained by molding the composition of Control 7 shown in Table 4 in a thickness of 400 microns). 
Takeuchi provides suitable dimensions for constructing a blood storage bag. One would be motivated to modify Kurita with the film thickness of Takeuchi to form a blood bag with flexible walls, which is also capable of safely holding a volume of blood product or infusion fluid. 
Kurita and Takeuchi are silent regarding the 100% modulus, breaking strength, elongation oxygen permeability, carbon dioxide permeability, and carbon dioxide/oxygen permeability ratio of the sheet. These parameters are interpreted as inherent to, or obvious over the film of Kurita and Takeuchi. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a film comprising a block copolymer, polyethylene and polymethylpentene) except for a property or function (in the present case, values of material strength and permeability) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case, a skilled artisan would have desired to provide suitable values of material strength, to prevent the bag from breaking or leaking while being handled during use. Suitable values of gas permeability are also desirable, so that oxygen and carbon dioxide can diffuse through the bag and prolong the storage life of blood cells.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita and Takeuchi, further in view of Tsuruta; Akeharu et al. (US 20160237263 A1).
Regarding claim 6, Kurita discloses a composition wherein the component (b) is a polyethylene obtained by copolymerizing ethylene and a C3-12 α-olefin (¶ [0074], examples of such other resin include homopolymers or copolymers of α-olefin having 2 to 20 carbon atoms; ¶ [0075], specific examples of the above mentioned α-olefin include ethylene, propylene, 1-butene, 1-pentene, 3-methyl-1-butene, 1-hexene, 3-methyl-1-pentene, 4-methyl-1-pentene);
having a maximum melting peak temperature (Tp) of 90° C. or lower as measured by the DSC (¶ [0087], the melting point of the homopolymers or copolymers of polypropylene (3) to (5) determined via differential scanning calorimetry (DSC) is generally 40° C. to 170° C.). 
Kurita and Takeuchi are silent whether the ethylene and C3-12 α-olefin are copolymerized with a metallocene catalyst, and do not disclose a density in the claimed range. Tsuruta discloses a polyethylene resin composition and a laminate for an infusion bag (¶ [0001], [0006], [0012], [0013]), comprising: 
a polyethylene obtained by copolymerizing ethylene and a C3-12 α-olefin with a metallocene catalyst (¶ [0055], the high-density polyethylene (A) may be produced, in general, by homopolymerizing ethylene or copolymerizing ethylene and α-olefin using a Ziegler catalyst comprising a solid catalyst component containing magnesium and titanium, and an organoaluminum compound). 
the polyethylene having a density of 0.860 to 0.900 g/cm3 (¶ [0018], (c) Density is from 890 to 915 kg/m3). 
Tsuruta catalyzes a polymer reaction with a well-known catalyst and selects a suitable density range. One would be motivated to modify Kurita and Takeuchi with the metallocene catalyst of Tsuruta to accelerate a chemical reaction and minimize undesired byproducts. Therefore, it would have been obvious to modify Kurita and Takeuchi with the metallocene catalyst of Tsuruta in order to efficiently react monomers during a polymerization reaction. 

Regarding claim 7, Kurita discloses a composition wherein the component (c) is a poly(methylpentene) or a copolymer comprising methylpentene with ethylene or an α-olefin (¶ [0010], 35 to 65 parts by weight of an olefin-based thermoplastic elastomer (A); ¶ [0018], specific examples of the above mentioned α-olefin include ethylene … 3-methyl-1-pentene, 4-methyl-1-pentene). 
having a Melt Flow Rate (MFR) of 3 to 20 g/10 min (¶ [0088] The melt flow rate (MFR; ASTM D 1238-65T, 230° C., load 2.16 kg) of the homopolymers or copolymers of polypropylene (3) to (5) is generally 0.01 to 100 g/10 min, and preferably 0.05 to 70 g/10 min).
Kurita and Takeuchi are silent regarding a density in the claimed range. Tsuruta discloses a density of 800 to 900 g/cm3 (¶ [0018], (c) Density is from 890 to 915 kg/m3).
Regarding rationale and motivation to modify Kurita and Takeuchi with the density of Tsuruta, see discussion of claim 6 above. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jogo; Yosuke et al.	US 20170275440 A1
Ichino; Kotaro et al.	US 20180072877 A1
Ishikawa; Kenji et al.	US 5529821 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781